Ferguson, Judge
(dissenting):
I dissent.
We granted accused’s petition for review upon the following issue, which is not stated in the majority opinion:
*628“Whether the board of review was correct in holding, after finding the guilty plea was improperly induced, that it could cure the same by reassessing the sentence.”
The majority opinion adequately and correctly answers the granted issue by stating:
. A plea of guilty must be freely and voluntarily entered into by the accused. If it is improvident, or the result of coercion or undue influence, it must be set aside. United States v Welker, ... [8 USCMA 647, 25 CMR 151]; United States v Hamill, 8 USCMA 464, 24 CMR 274; Shelton v United States, 242 F2d 101; 246 F2d 571 (CA 5th Cir) (1957), reversed on concession of error by the Government, 356 US 26, 2 L ed 2d 579, 78 S Ct 563.”
The majority opinion concludes that accused’s plea was not improperly induced inasmuch as the evidence of record could support the dropped charges. The jurisdiction of this Court is limited to questions of law. See United
States v Thompson, 2 USCMA 460, 9 CMR 90; United States v Sell, 3 USCMA 202, 11 CMR 202. When supported by evidence, a factual determination by a board of review is binding upon us. See United States v Hernandez, 4 USCMA 465, 16 CMR 39; United States v Moreno, 6 USCMA 388, 20 CMR 104; and United States v Hendon, 7 USCMA 429, 22 CMR 219. Consequently, I am of the opinion that this Court lacks the jurisdiction in the present case to disturb the board of review’s finding of fact, which is based upon a Government concession, that unsupported charges were utilized to induce the accused to plead guilty. In such a situation, as the majority opinion correctly points out, the guilty plea must be set aside.
Consequently, I would reverse the board of review decision.